UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 1, 2016 OXFORD IMMUNOTEC GLOBAL PLC (Exact name of registrant as specified in its charter) England and Wales 001-36200 98-1133710 (State or other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 94C Innovation Drive, Milton Park, Abingdon OX14 4RZ, United Kingdom (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +44 (0) 1235 442780 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2 .01. Completion of Acquisition or Disposition of Assets On July 1, 2016, Oxford Immunotec Global PLC (the “ Registrant ”) completed its previously announced acquisition (the “ Acquisition ”) of substantially all of the assets of Imugen, Inc. (“ Imugen ”), a privately owned Massachusetts corporation specializing in the development and performance of testing of clinical specimens for tick-borne diseases, pursuant to a Purchase Agreement (the “ Purchase Agreement ”), dated as of June 23, 2016, by and between Oxford Immunotec, Inc., a Delaware corporation and wholly owned subsidiary of the Registrant (“ Oxford Inc. ”), and Imugen. The consideration for the Acquisition consisted of $22.2 million in cash. A portion of the the cash purchase price will be held in escrow to serve as security for potential indemnification claims under the Purchase Agreement. The foregoing description of the Purchase Agreement and the transactions contemplated thereby does not purport to be complete and is qualified in its entirety by reference to the full text of the Purchase Agreement, which is filed as Exhibit 2.1 hereto and is incorporated herein by reference. The Purchase Agreement has been attached as an exhibit to this Form 8-K to provide investors and security holders with information regarding its terms. It is not intended to provide any other factual information about the Registrant, Oxford Inc. or Imugen or to modify or supplement any factual disclosures about the Registrant or Oxford Inc. in its public reports filed with the U.S. Securities and Exchange Commission (the “
